Case 1:15-cv-00852-CWD Document 48-1 Filed 06/Q5/19 Page 1 of 2

ne

  
 

IN THE DISTRICT COURT.OP THE FIFTH JUDICIAL DISTRICT

OF THE STATE OF IDAHO/IN AND FOR THE COUNTY OF JEROME

gre Es
f .
ii

cea recnmetconasoens

   

Lie CE ane om
. Aa
CHRISTOPHER M. TAYLOR, ) a Reb 1 L | / Ko)
) u vil Casd Jo. a \ “> C iy ~
Petitioner, , Disttict Court No. CR-2011-697
)
-Vs- )
) FIRST AFFIDAVIT IN SUPPORT OF
THE STATE OF IDAHO, ) POST CONVICTION RELIEF
)
Respondent. )
)

 

STATE OF IDAHO )
The County of ADA , ~

CHRISTOPHER M. TAYLOR, who after first being duly sworn upon his oath, deposes and
says:
1. AFFIANT is the petitioner pro se in the above entitled cause of action; and brings this
affidavit of facts in good faith, absent any purpose to delay or annoy:
2. YOUR AFFIANT is a United States citizen, of legal age and competent to provide sworn
testimony in any court of law; YOUR AFFIANT is not a member of any U.S. Military or Armed
Forces:
3. WERE YOUR AFFIANT to be called upon to provide testimony in the above captioned
cause of action, YOUR AFFIANT could and would be able to provide, inter alia, the following
factual information:

4. AFFIANT is currently housed within a state correctional facility that lacks any sort of state or

federal reporter series, and with only a partial set of Idaho Codes; YOUR AFFIANT has no

FIRST AFFIDAVIT IN SUPPORT OF POST CONVICTION RELIEF - 1 +1 of 81
i

Case 1:15-cv-00452-CWD Document 48-1 Filed 06

SI

  
 

Q5/19 Page 2 of 2

  

education or any real knowledge of the law; and, as a point of fact, YOUR AFFIANT has been
aided to date in these regards by a former inmate law clerk who may or may not be able to
continue that support, since the rules regarding such assistance are becoming increasingly more
restrictive:

5. AFFIANT has not and does not possess a complete record of these matters, although
transcription has occurred.

6. AFFIANT would NOT have accepted the state proffered plea bargain in return for a plea of
guilty to two (2) felony charges and multiple enhancements, if he had been informed that one or
more fixed life sentences were possible by his attorney, Issac

Keppler.

7. YOUR AFFIANT agreed to plea guilty in the final analysis only because of counsel's advice
and assurance that the worse he faced was an indeterminate life term.

FURTHER sayeth YOUR AFFIANT naught.
DATED this (4 th day of SEPTEMBER 2014.

Ouse lao

CHRISTOPHER M. TAYLOR
Petitioner-Affiant pro se

Sworn ancl Sulosesibal this as dla y
September ZO [tH

ome of Var, Nerary

es (on Qe fires q [10 [2019

 

JAMES G. QUINN
se NOTARY PUBLIC
te STATE OF IQAHO

 

 

 

FIRST AFFIDAVIT IN SUPPORT OF POST CONVICTION RELIEF - 2 12 ort
